859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin L. BLAINE, Petitioner-Appellant,v.COMMONWEALTH OF VIRGINIA, Attorney General of Virginia,Respondents-Appellees.
No. 88-6693.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1988.Decided Sept. 19, 1988.

Calvin L. Blaine, appellant pro se.
Robert B. Condon, Office of Attorney General, for appellees.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Calvin L. Blaine seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Blaine v. Commonwealth of Virginia, C/A No. 88-28-D (W.D.Va. June 7, 1988).  As explained by the district court, Blaine must first present his claims to the Virginia courts for disposition before the federal courts will entertain them under 28 U.S.C. Sec. 2254.  Blaine's motion for appointment of counsel on appeal is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.